 



EXHIBIT 10.3
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and
entered into as of this 9th day of August, 2006, by and between Hollywood Media
Corp., a Florida corporation (“HMC”), and Mr. Scott Gomez, a Florida resident
(the “Employee”).
RECITALS

A.   The Employee currently serves as the Chief Accounting Officer of HMC
pursuant to a written Employment Agreement with HMC entered into as of May 19,
2005 (the “Current Employment Agreement”).

B.   The Employee is a certified public accountant and is experienced in, and
knowledgeable concerning, one or more aspects of the business of HMC and is able
to render services to HMC that are of a special, unique, extraordinary and
intellectual character concerning HMC’s business; and

C.   HMC and the Employee mutually desire to amend and restate the Current
Employment Agreement in order to agree upon the revised terms of the Employee’s
future employment with HMC and related matters as provided in this Agreement.

AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the parties agree as follows:
     1. Term and Employment Period. HMC shall employ the Employee, and the
Employee shall serve HMC, on the terms and conditions set forth herein for the
period commencing on and as of the date of this Agreement and ending on
April 13, 2010 (the “Initial Term”), unless terminated earlier in accordance
with the terms of this Agreement; provided, however, that the term of this
Agreement shall be extended for additional one-year periods (each, an “Extension
Term”) unless any party notifies the other party in writing at least thirty
(30) days prior to the expiration of the Initial Term or any Extension Term. The
Initial Term, together with any Extension Term, is collectively referred to as
the “Employment Period.” Effective as of the date of this Agreement, that
certain Employment Agreement, dated as of April 2, 2003, by and between HMC and
the Employee (the “Prior Agreement”) is hereby terminated and cancelled in all
respects, and no party thereto or hereto has any obligation to the other under
the Prior Agreement.
     2. Duties, Responsibilities and Authority of the Employee.
     (a) During the Employment Period, Employee shall: (i) serve as the Chief
Accounting Officer of HMC; (ii) report to the Chief Executive Officer or the
President of HMC (each, a “Supervisor”); provided, if HMC has any person other
than Employee sign the certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act of 2002, the Chief Executive Officer or the Board of
Directors of HMC shall be permitted in their sole discretion to designate
additional Supervisors of Employee under this Agreement; provided further, that
any additional Supervisor shall be an executive officer of HMC; and (iii)
diligently and faithfully perform all duties and responsibilities befitting the
foregoing position as may be assigned to him from time to time by or upon the
authority of Board of Directors of HMC or any Supervisor. Such duties shall
specifically include, but not be limited to, managing the internal accounting
departments of HMC and each of its consolidated subsidiaries. The Employee shall
at all times perform his duties and responsibilities under this Agreement and
conduct HMC’s business in compliance with all applicable laws, rules,
regulations or ordinances and in compliance with any judgments, order or decrees
or other legal obligations binding on HMC.

 



--------------------------------------------------------------------------------



 



     (b) During the Employment Period, Employee shall devote all of his working
time to the performance of the services required under this Agreement and shall
not engage in any other business matters, except that Employee may serve on
educational, religious, civic or charitable boards or committees and/or make and
attend to personal business activities (“Permitted Collateral Activities”) so
long as: (i) none of the Permitted Collateral Activities directly or indirectly
(or through any affiliated entity) competes or expects to compete with the
business of HMC or any other HMC Entity (as defined below) anywhere in the
world; (ii) such Permitted Collateral Activities do not impair or interfere with
Employee’s performance of his duties hereunder; (iii) Employee does not, by
reason of his Permitted Collateral Activities, materially reduce his time and
attention to HMC’s business and interests in comparison to that which he has
devoted during the years of his employment with HMC prior to this Agreement;
(iv) such Permitted Collateral Activities are conducted in a manner that does
not impair HMC’s business or its employees, and do not impose any expenses or
costs upon HMC or any other HMC Entity; and (v) the Permitted Collateral
Activities do not involve any employees or consultants of, or utilize any
assets, resources or equipment of, HMC or any other HMC Entity. For purposes of
this Agreement, HMC and its subsidiaries, together with any nonconsolidated
businesses of HMC, including MovieTickets.com and Netco Partners, are referred
to herein as the “HMC Entities” or individually as an “HMC Entity.”
     3. Compensation.
     (a) Base Salary. The Employee shall be paid a base annual salary during the
period he is employed hereunder at the annual rate of one hundred seventy five
thousand dollars ($175,000) (the “Base Salary”), with such Base Salary (i) to be
deemed effective as of April 14, 2005 (the “Effective Date”) and (ii) payable in
installments consistent with HMC’s normal payroll schedule, subject to
applicable withholding and other taxes. In addition, during the Employment
Period the Base Salary shall be increased by twenty-five thousand dollars
($25,000) on each anniversary of the Effective Date.
     (b) Stock Options. On the date of this Agreement, the Employee shall be
granted options to purchase 25,000 shares (the “Options”) of HMC’s common stock,
par value $.01 per share (the “Common Stock”). The Options will have an exercise
price equal to the closing sale price of the Common Stock on the Nasdaq National
Market on the trading day immediately preceding the date of this Agreement. The
Options will be fully vested as of the date of this Agreement and will have a
five-year term from the date of grant. The Options shall be granted under (and
therefore subject to all terms and conditions of) HMC’s applicable stock option
plan, as amended, and any successor plan thereto and all rules and regulations
of the Securities and Exchange Commission applicable to stock option plans.
     (c) Annual Bonuses. In addition to the Base Salary set forth above, the
Employee shall have the right to receive additional cash bonuses as follows:

  (i)   Signing Bonus. Upon the execution of this Agreement, the Employee shall
be entitled to receive a cash bonus in the amount of twenty-five thousand
dollars ($25,000), which shall be payable within ten (10) days of such date of
execution.     (ii)   Annual Bonuses. On each anniversary of the Effective Date,
in each case if the Employee is employed by HMC on such anniversary date, the
Employee shall be entitled to receive a cash bonus in the amount of twenty-five
thousand dollars ($25,000), which shall be payable within ten (10) days of the
applicable anniversary date.     (iii)   Discretionary Bonuses. The Employee
shall also be entitled to receive any performance or merit bonuses as may be
awarded by the Compensation Committee of the Board of Directors of HMC in its
sole discretion.

2



--------------------------------------------------------------------------------



 



     (d) Change of Control Bonus. In addition to the Base Salary and annual
bonuses set forth above, the Employee shall have the right to receive an
additional cash bonus upon a change of control of HMC as follows:

  (i)   Bonus Payment. Upon the consummation of a Change of Control (as defined
below) at any time during the Employment Period, the Employee will be entitled
to receive from HMC a lump sum payment in cash equal to the salary and annual
bonuses payable to the Employee under the terms of this Agreement for the two
(2) year period following the date of such Change of Control (less applicable
payroll deductions) (the “Bonus Payment”); subject to the terms set forth
herein, including, but not limited to the employment commitment described in
Section 3(d)(iii) below. Notwithstanding the foregoing, if on the date of Change
of Control there are less than two (2) years remaining in the Employment Period,
then, for purposes of calculating the Bonus Payment only, the final year of the
Employment Period shall be deemed to have been extended by a period of time
sufficient to allow payment of the full two (2) years of the Bonus Payment. For
purposes of this Agreement, “Change of Control” shall mean any of the following:
(A) the acquisition by any person, entity or group of fifty-one percent (51%) or
more of HMC’s voting securities and HMC’s current members of the Board of
Directors (the “Board”) cease to constitute at least a majority of the Board;
(B) HMC’s current Board members (or persons appointed by them) cease to
constitute at least a majority of the Board; (C) HMC’s shareholders approve a
reorganization, merger or consolidation that results in current shareholders
holding less than fifty-one percent (51%) of HMC’s stock and HMC’s current Board
members cease to constitute at least a majority of the Board; (D) the
shareholders of HMC approve (1) a plan of liquidation or dissolution of HMC or
(2) an agreement for the sale or disposition by HMC of all or substantially all
of its assets, and such plan or agreement is consummated; or (E) more than fifty
percent (50%) of the capital stock or assets of any corporation or entity
containing or comprising any two Major Divisions (as defined below) or
substantial portion thereof, is acquired by any person, entity or group in any
form of transaction whether by stock purchase, sale of assets or merger,
consolidation, spinoff or otherwise, or if any such corporation or entity merges
or consolidates with a person or entity that is not a subsidiary of HMC. A
“Major Division” includes any of HMC’s divisions or segments or assets known as
Broadway Ticketing, Data Business or Hollywood.com.     (ii)   Additional Bonus
Trigger. If the Employee is terminated without Cause or resigns for Good Reason
(as each term is defined below) (collectively, a “Termination”), and a Change of
Control occurs within six (6) months after such Termination (or within twelve
(12) months after such Termination if, prior to such Termination, HMC was
involved in documented negotiations that resulted in such Change of Control)
(collectively, the “Additional Bonus Trigger”), then the Employee shall be
entitled to receive from HMC, in lieu of receiving any additional Termination
Payments in accordance with Section 12(d)(i) below, (A) the Bonus Payment plus
(B) a lump sum payment in cash equal to the increased Base Salary that would
have been payable to the Employee during the Transition Period (as defined
below) if the Termination had not occurred minus (C) any Termination Payments
made to the Employee prior to the date of Change of Control in accordance with
Section 12(d)(i) below (collectively, the “Pre-Closing Termination Bonus
Payment”).     (iii)   Employment Commitment. If the Change of Control occurs
while Employee is actively employed by HMC, then, as a condition of receipt of
the full Bonus Payment, the Employee agrees to continue his employment, and HMC
agrees to continue employing

3



--------------------------------------------------------------------------------



 



      Employee, during a transition period of at least six (6) months following
the date of the Change of Control even if not then otherwise obligated to remain
employed under Section 1 of this Agreement (the “Transition Period”); provided,
that the Company shall have the option to extend the Transition Period up to an
additional six (6) months (the “Extended Transition Period”). During the
Transition Period and the Extended Transition Period, if applicable, the Base
Salary payable to the Employee in accordance with Section 3(a) above shall be
increased by fifty percent (50%).     (iv)   Timing of Bonus Payments.

  (A)   If the Change of Control occurs while the Employee is employed by HMC,
then (1) fifty percent (50%) of the Bonus Payment will be paid to the Employee
by HMC upon the date of the Change of Control and (2) fifty percent (50%) of the
Bonus Payment will be held in an interest bearing escrow account, with principal
and interest to be paid to the Employee by HMC upon the expiration of the
Transition Period (the “Escrowed Payment”), subject to the Employee’s execution
of a Mutual Release (as defined below); provided, that the Employee is not
terminated for Cause or does not voluntarily resign for a reason other than Good
Reason (as each term is defined below) prior to the expiration of the Transition
Period.     (B)   If the Pre-Closing Termination Bonus Payment is owed to
Employee, then, subject to the Employee’s execution of a Mutual Release, one
hundred (100%) of the Bonus Payment will be paid to the Employee by HMC upon the
date of the Change of Control.     (C)   For purposes of this Agreement, “Mutual
Release” shall mean a written release by Employee and HMC of any and all
employment related claims either party may assert against the other (excluding
claims for amounts which may be deliverable pursuant to this Agreement, any
claims for earned compensation not yet paid to Employee or unexpired options or
any claims covered by HMC’s indemnification obligations to the Employee).

  (v)   Additional Compensation. In the event of a Change of Control, then, in
addition to the Bonus Payment or Pre-Closing Termination Bonus Payment, the
Employee would also be entitled to: (A) full vesting of any options or shares
held by the Employee to the extent not already fully vested; and (B) in the
event that the Bonus Payment is deemed to be an “excess parachute payment” under
Section 280G of the Internal Revenue Code, then the Bonus Payment shall be
increased by an amount sufficient to place the Employee in the same financial
position that he would have been in had the Bonus Payment not been deemed an
“excess parachute payment.”

     4. Place of Performance. Except for required travel on HMC’s business, the
Employee shall be based at HMC’s offices in Boca Raton, Florida or, as HMC may
from time to time determine in its sole discretion, at such other location
within a thirty-mile (35) radius thereof.
     5. Vacation. The Employee shall be entitled to twenty (20) days of paid
vacation per year, accruable in accordance with HMC’s general vacation policy.
     6. Employee Benefits. The Employee shall be eligible to participate in all
employee benefit plans and benefit programs of HMC in effect during the
Employment Period to the same extent as other active officers of HMC. HMC may,
without notice, change, modify, amend, or terminate any employee benefit plans
and benefit programs that may be in effect either on the date of this Agreement
or as may be adopted later.

4



--------------------------------------------------------------------------------



 



     7. Trade Secrets. The Employee acknowledges and agrees that, among the
Employee’s duties for HMC, the Employee will be employed by HMC in a position
that could provide him access to designs, plans, information, practice
improvements, developments, ideas or discoveries, whether patentable or
unpatentable, which afford HMC competitive advantages, and which HMC takes steps
to protect the confidentiality thereof (collectively hereinafter referred to as
“Trade Secrets”). The Employee acknowledges that all Trade Secrets shall be and
remain the sole and exclusive property of HMC. The Employee hereby assigns, and
agrees to assign, to HMC all of the Employee’s right, title and interest in and
to any and all Trade Secrets developed by the Employee in the scope of his
employment by HMC.
Employee’s Initials /s/ SG                                             
     8. Copyrights. The Employee agrees that all right, title and interest in
any and all copyrights, copyright registrations and copyrightable works that the
Employee authors or creates in the scope of his employment with HMC shall be the
sole and exclusive property of HMC, and agrees that such works comprise works
made for hire. The Employee hereby assigns, and agrees to assign, all right,
title and interest in any and all copyrights, copyright registrations and
copyrightable works authored or created by the Employee in the scope of his
employment by HMC.
Employee’s Initials /s/ SG                                             
     9. Non-Solicitation.
     (a) Covenant Not to Solicit or Interfere. Except in connection with his
performance of services for HMC or any HMC Entity, the Employee agrees that,
during the Employment Period and for a period of one (1) year immediately
following termination of the Employee’s employment with HMC or any HMC Entity,
the Employee shall not interfere with the business of HMC or any HMC Entity
within the United States, Canada or Europe in any manner for the purpose of
(i) hiring away any employees of HMC or any HMC Entity or (ii) soliciting
customers or business relationships of HMC or any HMC Entity. Particularly, but
without limitation, the Employee shall not, directly or indirectly, for himself
or for any other person, firm, corporation, partnership, sole proprietorship,
association, venture or business or any other entity (A) solicit the termination
of employment of, attempt to divert any employee, employ or attempt to employ or
enter into a contractual arrangement with any employee or former employee of HMC
or any HMC Entity, unless such employee or former employee has not been employed
by HMC or any HMC Entity for a period in excess of one (1) year or the Chief
Executive Officer of HMC consents in writing to such employment or contractual
arrangement, and/or (B) call on or solicit any of the actual or targeted
prospective customers and/or clients of HMC or any HMC Entity on behalf of any
person or entity in connection with any business that competes with HMC or any
HMC Entity, nor shall the Employee make known the names and addresses of such
customers and/or clients or any information relating in any manner to HMC’s or
any HMC Entity’s trade or business relationships with such customers and/or
clients, other than in connection with the performance of his employment duties
for HMC or any HMC Entity, nor shall the Employee divert or attempt to divert
any business or customer of HMC or any HMC Entity.
     (b) Blue Pencilling. In the event any provision of this Section 9 is held
by an arbitrator or court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions shall nevertheless continue in full
force without being impaired or invalidated in any way. Without in any way
limiting the generality of the preceding sentence, in the event the
non-solicitation covenant contained herein, in the view of a court or arbitrator
asked to rule upon the issue, is deemed unenforceable by reason of covering too
large an area, too long a period of time or too many business activities, then
the same shall be deemed to cover only the largest area, the longest time period
or the most business activities, as the case may be, which will not render it
unenforceable (as determined by the court or arbitrator, as applicable).

5



--------------------------------------------------------------------------------



 



     (c) It is expressly recognized and agreed that the covenants set forth in
this Section 9 are for the purposes of restricting the activities of the
Employee only to the extent necessary for the protection of the legitimate
business interests of HMC and the HMC Entities, and HMC and the Employee agree
that said covenants are reasonable for that purpose and that such covenants do
not and will not preclude the Employee from engaging in activities sufficient
for the purpose of earning a living.
     10. Proprietary Information. The Employee acknowledges and agrees that
certain non-public information obtained by the Employee relating or pertaining
to HMC’s businesses, projects, products, services, trade secrets, confidential
information (including methods of operations and financial information),
unpublished know-how (whether patented or unpatented) and other business
information not easily accessible to other persons in the trade and which give
HMC a competitive advantage and which HMC takes steps to keep confidential
(collectively, the “Proprietary Information”), are proprietary in nature;
provided, however, there shall be excluded from the meaning of Proprietary
Information any information which is or becomes generally known within the
industry through some non-confidential source other than the Employee. The
Employee acknowledges that the Proprietary Information shall be considered by
the Employee to be confidential, and the Employee covenants and agrees not to
publish, disclose or reveal (whether directly or indirectly) any part of the
Proprietary Information to any entity or person or use the same for his/her own
purposes or personal gain or the purposes of other, during the term of this
Agreement or after its termination or expiration. Upon termination (voluntary or
otherwise) of the Employee’s employment with HMC, the Employee will return to
HMC all things belonging to HMC, and all documents, records, notebooks and
tangible articles containing or embodying any Proprietary Information, including
copies thereof, then in the Employee’s possession or control, whether prepared
by the Employee or others, will be left with HMC.
Employee’s Initials /s/ SG                                             
     11. Remedies. The Employee acknowledges that the Employee’s services are of
a special, unique, unusual, extraordinary and intellectual character with regard
to the development of HMC’s businesses and that in the each and every breach or
violation or threatened breach or violation by the Employee of any terms and
conditions of this Agreement by the Employee (including but not limited to
Sections 7, 8, 9 and 10 above), HMC’s remedies at law may be inadequate and that
HMC, in addition to all other remedies available to it (including, without
limitation, specific performance of the provisions hereof), shall be entitled to
seek to enjoin the commencement or continuance thereof and may, with notice to
the Employee, apply to any court of competent jurisdiction for entry of
equitable relief, including, without limitation, an immediate restraining order
or injunction.
Employee’s Initials /s/ SG                                             
     12. Termination.
     (a) Death or Disability. In the event the Employee dies or becomes disabled
during the Employment Period, this Agreement shall terminate on the date on
which death or disability occurs and the sole remaining obligations of HMC under
this Agreement shall be to pay the Employee or the Employee’s named beneficiary
or heirs any unpaid Base Salary or bonus amounts due the Employee for the period
through and until the date of the Employee’s disability or death and any
unreimbursed previously approved business expenses. For purposes of this
Agreement, any “disability” of the Employee shall be determined in accordance
with the provisions of any long-term disability policy then in effect for
employees of HMC; provided, that if no such policy is in effect, then the
Employee shall be considered “disabled” when, as the result of injury or
sickness, the Employee has been wholly and continuously disabled and prevented
from performing the Employee’s duties for ninety (90) consecutive days.

6



--------------------------------------------------------------------------------



 



     (b) Cause.

  (i)   HMC may terminate the Employee’s employment and all of HMC’s obligations
hereunder solely for Cause (as defined in Section 12(b)(ii) below), by written
notice to the Employee particularizing the conduct constituting the Cause (a
“Termination Notice”). In the event HMC invokes its right to terminate the
Employee for Cause as described in this paragraph, HMC shall cause a special
meeting of the Board of Directors of HMC to be called and held at a time
mutually convenient to the Board of Directors and the Employee, but in no event
later than ten (10) business days after the delivery to Employee of the
Termination Notice. The Employee shall have the right to appear before such
special meeting with legal counsel of his choice to dispute any determination of
Cause specified in the Termination Notice, and any termination of the Employee’s
employment shall not be effective until the Employee is afforded such
opportunity to appear. If after such special meeting the Employee challenges
HMC’s interpretation of the definition of Cause and HMC and the Company are not
otherwise able to resolve such dispute, then such dispute shall be settled by
binding arbitration in accordance with Section 13(g) below.     (ii)   For
purposes of this Agreement, “Cause” shall be defined as (A) any act or omission
of Employee that constitutes a willful and material breach of this Agreement
that is not remedied or cured by Employee within thirty (30) days after
receiving a Termination Notice particularizing the breach; provided, that HMC
and Employee acknowledge and agree that the failure to file any report required
to be filed by HMC with the Securities and Exchange Commission in a timely
fashion shall not be deemed a willful and material breach of this Agreement
unless due to an act or omission of Employee or any member of the internal
accounting departments of HMC or its consolidated subsidiaries, (B) a knowing
breach by Employee of any fiduciary duty or duty of loyalty owed to HMC (as
defined under Florida law) in his capacity as an officer of HMC that is not
remedied or cured by Employee within thirty (30) days after receiving a
Termination Notice particularizing the breach, (C) if the Employee (1) commits
any acts of dishonesty, fraud, misrepresentation or other acts of moral
turpitude resulting in material harm to HMC, or (2) purposefully engages in any
conduct that gives rise to material liability of HMC under applicable laws or
regulations, including, but not limited to, laws relating to discrimination and
harassment in employment, unless pursuant to an instruction from a Supervisor,
or (D) the conviction of the Employee of any crime (other than resulting from a
minor traffic violation).     (iii)   In the event HMC terminates this Agreement
for Cause or in the event the Employee voluntarily resigns from the employment
of HMC for any reason (other than for Good Reason as defined in Section 12(c)
below) or by reason of disability or death, HMC shall no longer be obligated to
make any further salary, bonus or other payments to the Employee except insofar
as they have accrued as of the date the Employee’s employment terminates. Other
than as expressly set forth hereinabove, upon any such termination, the Employee
shall cease to have any future rights under this Agreement, including but not
limited to Section 3(c) herein.

     (c) Good Reason. In the event that the Employee terminates his employment
with HMC for Good Reason (as defined below), the Employee shall be entitled to
receive the Termination Payments set forth in Section 12(d) below. For purposes
of this Agreement, “Good Reason” for termination shall mean the occurrence of
any of the following: (i) any reduction in the Employee’s Base Salary; (ii) any
change made by HMC in the Employee’s title or position with HMC such that he
ceases to be the Chief Accounting Officer of

7



--------------------------------------------------------------------------------



 



HMC or that otherwise materially reduces his authority over the internal
accounting departments of HMC and each of its consolidated subsidiaries,
including the appointment of a Supervisor of Employee (other than the Chief
Executive Officer, President or Chief Operating Officer of HMC) that serves as a
financial officer of HMC, unless such appointment is required by applicable law
or regulation; or (iii) any other material breach by HMC of its obligations
under this Agreement that is not corrected within sixty (60) days following the
Employee’s written notice thereof to HMC. Notwithstanding the foregoing, the
Employee’s termination of employment with HMC shall not be considered for Good
Reason if (A) the Employee shall have consented in writing to the occurrence of
the event giving rise to the claim of termination for Good Reason, (B) unless
the Employee shall have delivered a written notice to any Supervisor within
sixty (60) days of his having actual knowledge of the occurrence of one of such
events stating that he intends to terminate his employment for Good Reason and
specifying the factual basis for such termination (a “Resignation Notice”), and
such event shall not have been cured within sixty (60) days of the receipt of
such Resignation Notice. In addition to the foregoing, in the event Employee
terminates his employment with HMC for Good Reason pursuant to Section 12(c)(ii)
above, Employee agrees that such termination of employment shall not become
effective until six (6) months after the delivery of a Resignation Notice;
provided, however, that HMC may determine that such termination be effective on
any date prior to the expiration of the required six (6) month notice period,
including, but not limited to, immediately upon receipt of a Resignation Notice.
     (d) Other.

  (i)   HMC may, upon sixty (60) days’ notice, terminate the Employee’s
employment for reasons other than for Cause, in the sole discretion of HMC, by
written notice to the Employee. In the event that this Agreement is terminated
(A) by HMC other than for Cause, death or disability or (B) by the Employee for
Good Reason, upon the Employee’s prior voluntary execution of a written release
of any and all claims the Employee may assert against HMC, including without
limitation any claims for lost wages or benefits, stock options, compensatory
damages, punitive damages, attorneys’ fees, equitable relief or any other form
of damages or relief (excluding claims for amounts which may be payable pursuant
to this Agreement), which release shall be prepared by HMC, HMC shall be
obligated to pay the Employee (which shall constitute HMC’s sole obligation
hereunder):

  (1)   if such termination occurs at any time other than during the Transition
Period, (I) any Bonus due and owing as calculated in accordance with
Section 3(c)(ii) above as of the effective date of such termination and (II) the
Base Salary described in Section 3(a) above for the shorter of (x) the remainder
of the Employment Period and (y) two (2) years after the effective date of such
termination (collectively, the “Termination Payments”); provided, that if the
Employee shall have received the Bonus Payment or any portion thereof in
accordance with Section 3(d)(i) above, HMC shall have no obligation to make any
Termination Payments hereunder; or     (2)   if such termination occurs during
the Transition Period, (I) the Escrowed Payment plus (II) a lump sum payment in
cash equal to the increased Base Salary that would have been payable to the
Employee during the remainder of the Transition Period in accordance with
Section 3(d)(iii) above as if such termination had not occurred.

      Other than as expressly set forth hereinabove, upon any such termination,
the Employee shall cease to have any further rights under this Agreement.

8



--------------------------------------------------------------------------------



 



  (ii)   The Termination Payments shall be payable by HMC in cash or registered
stock (as provided below), or partially in cash and partially in registered
stock, as determined by HMC in its sole discretion; provided, that Termination
Payments by HMC in registered stock shall not be permitted if, under applicable
federal securities laws, there are any restrictions on Employee’s ability to
freely trade such registered stock at the time of such issuance based on
Employee’s status as an affiliate of HMC. If HMC elects to pay any of the
Termination Payments in shares of registered stock, HMC shall issue and deliver
to the Employee, on a date (the “Issue Date”) no later than the applicable date
such Termination Payment is due, such number of registered shares of common
stock of HMC (or its successor) (“Termination Shares”) equal to the quotient of
(A) the dollar amount of the Termination Payment to be paid in registered stock
(the “Stock Payment Amount”) divided by (B) the Fair Market Value (as defined in
Section 12(c)(iii) below) per share of such common stock as of the applicable
Issue Date. The Employee shall comply, in connection with any sales of such
shares, with any reasonable request by HMC of the Employee to coordinate such
sales with or through one or more market makers or other registered
broker/dealers designated by HMC; provided, that at a minimum Employee shall be
permitted to sell any Termination Shares ratably over a six (6) month period
commencing on the Issue Date thereof.     (iii)   For purposes of this
Agreement, “Fair Market Value” of a share of common stock on any date of
reference shall mean the Closing Price (as defined below) of the common stock on
the business day immediately preceding such date. For the purpose of determining
Fair Market Value, the “Closing Price” of the common stock on any business day
shall be (A) if the common stock is listed or admitted for trading on any United
States national securities exchange, or if actual transactions are otherwise
reported on a consolidated transaction reporting system, the last reported sale
price of common stock on such exchange or reporting system, (B) if the common
stock is quoted on the National Association of Securities Dealers Automated
Quotations System (“NASDAQ”), or any similar system of automated dissemination
of quotations of securities prices in common use, the last reported sale price
of common stock on such system or, if sales prices are not reported, the mean
between the closing high bid and low asked quotations for such day of common
stock on such system, (C) if neither clause (A) or (B) is applicable, the mean
between the high bid and low asked quotations for the common stock as reported
by the National Quotation Bureau, Incorporated if at least two securities
dealers have inserted both bid and asked quotations for common stock on at least
five of the ten preceding days, or (D) if neither (A), (B) or (C) above is
applicable, then Fair Market Value shall be determined in good faith by the
Board of Directors of HMC.     (iv)   With respect to any particular issuance of
Termination Shares, if (A) Employee sells all such Termination Shares within
180 days following the Issue Date thereof, (B) Employee complies in connection
with such sales with the requirements set forth in the last sentence of
Section 12(d)(ii) above, and (C) Employee’s total proceeds from such sales (net
of brokerage costs) are less than the applicable Stock Payment Amount, then HMC
shall pay Employee an amount equal to the amount by which such Stock Payment
Amount exceeds the sum of (1) such net proceeds from the sale of the Termination
Shares and (2) the value of any and all cash, stock dividends and/or any other
consideration paid on the Termination Shares to Employee.

9



--------------------------------------------------------------------------------



 



     13. General.
     (a) Notices. All notices, requests, consents and other communications,
required or permitted to be given hereunder, shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by registered
or certified mail, return receipt requested or when sent by overnight delivery
service or obtained signature for delivery.

      If to the Employee at:  
Scott Gomez
12570 SW 151st Street, Unit #128
Miami, Florida 33186

   
 
and if HMC, at:  
Hollywood Media Corp.
2255 Glades Road, Suite 221A
Boca Raton, FL 33431
Attention: Mitchell Rubenstein
                   Chief Executive Officer
Facsimile: (561) 998-2974
   
 
with a copy to:  
Hollywood Media Corp.
2255 Glades Road, Suite 221A
Boca Raton, FL 33431
Attention: Legal Department
Facsimile: (561) 998-2974

     (b) Assignment. This Agreement shall inure to the benefit of, and shall be
binding upon, HMC and its successors and assigns, including any person with
which HMC may merge, consolidate or transfer all or substantially all of its
assets. Insofar as the Employee is concerned, this Agreement, being personal,
cannot be assigned.
     (c) Governing Law. The validity, construction, performance and enforcement
of this Agreement shall be governed by the laws of the State of Florida,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws.
     (d) Captions. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement
     (e) Entire Agreement. This Agreement contains the entire agreement between
the parties hereto and supersedes all prior agreements and understandings, oral
or written, between the parties hereto with respect to the subject matter
hereof.
     (f) Amendment. This Agreement may not be amended, modified, superseded,
canceled, renewed or extended other than by written instrument executed by both
of the parties hereto, or in the case of waiver, by the party waiving
compliance.
     (g) Arbitration. Except as otherwise provided in Section 11 hereof, the
Employee, HMC and HMC each agree that any and all disputes and claims arising
out of or related to the Employee’s employment by HMC or the termination
thereof, shall be submitted to binding arbitration in Palm Beach County, Florida
pursuant to the then-existing model employment dispute rules of the American
Arbitration Association (“Rules”), before three (3) arbitrators to be selected
pursuant to the then-existing Rules. THE EMPLOYEE HEREBY ACKNOWLEDGES,
UNDERSTANDS AND AGREES THAT, IN AGREEING TO SUBMIT SUCH DISPUTES AND/OR CLAIMS
TO ARBITRATION, EACH OF THE EMPLOYEE AND HMC GIVE UP THE RIGHT TO HAVE THE
DISPUTE(S) OR CLAIMS(S) HEARD IN A COURT OF LAW BY A JUDGE

10



--------------------------------------------------------------------------------



 



OR JURY. However, nothing herein shall in any way limit either the Employee’s,
HMC’s statutory rights and/or remedies, all of which are reserved and may be
alleged in the arbitration process, and nothing herein shall in any way limit
HMC’s rights under Section 11 hereof. Moreover, nothing herein shall restrict
any resort to any statutory agency charged with enforcing any of the Employee’s
or HMC’s statutory rights and/or remedies; however the review of any such
agency’s actions shall be had before the arbitrators as discussed above and not
before a judge or jury. By signing this Agreement, the Employee understands that
the Employee may not have a jury decide any dispute or claim, but that any such
dispute or claim shall be decided only by the arbitrators. The arbitrators shall
issue a written decision, including the arbitrators’ written findings and
conclusions upon which any award is based. Each party shall bear its own costs
and expenses and an equal share of the arbitrators’ and administrative fees of
arbitration, except that the arbitrators shall be authorized, in their
discretion, to award fees and expenses to a prevailing party in the interests of
justice.
     (h) Waiver. The failure of either party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same. No waiver by either party of the breach of any
term or covenant contained in this Agreement, whether by conduct or otherwise,
in any one or more instances, shall be deemed to be, or construed as, a further
or continuing waiver of any such breach, or waiver of the breach of any other
term or covenant contained in this Agreement.
     (i) Agents for HMC for this Agreement. The parties agree that the Employee
shall not and is not permitted to take any action or make any decision for or on
behalf of or in the name of HMC with respect to HMC’s exercise of its rights
under or with respect to this Agreement.
     (j) Severability. Invalidity or unenforceability of any provision of this
Agreement shall in no way affect the validity or enforceability of any other
provisions.
     (k) SEC Filing. The Employee acknowledges that HMC may file this Agreement
as part of its filing requirements with the U.S. Securities and Exchange
Commission and the Employee consents to such filing as determined and made by
HMC in its sole discretion.
     (l) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.
[Signatures to Follow]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Employment Agreement as
of the date first above written.

            HOLLYWOOD MEDIA CORP.
      /s/ Mitchell Rubenstein       Name:   Mitchell Rubenstein      Title:  
Chief Executive Officer        THE EMPLOYEE:
      /s/ Scott Gomez       Scott Gomez           

12